 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDPure Laboratories,Inc.andLocal1199,Drug andHospital Employees Union,Retail,Wholesale andDepartmentStoreUnion,AFL-CIO.Cases22-CA-2990 and 22-CA-3112June 21, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn January 16, 1968,Trial Examiner William F.Scharnikow issued his Decision in the above-enti-tled proceeding,finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion.Thereafter,the Respondent filed exceptions tothe Trial Examiner'sDecision and a supportingbrief.'The Charging Party filed exceptions to theTrial Examiner'sDecision and a statement in op-position to the statement of exceptions filed byRespondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the en-tire record in these cases, including the Trial Ex-aminer'sDecision,the exceptions and the brief, andthe statement in opposition,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner,as modified below.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborIThe Respondent's request for oral argument is hereby denied as therecord,including the Respondent's exceptions and brief and the ChargingParty's exceptions and statement in opposition,adequately presents the is.sues and positions of the parties'On the ground that Section 8(d) is inapplicable to an unfair labor prac-tice strike, we find that the Trial Examiner properly refused to permit theintroduction of evidence on compliance by the Union with Section 8(d) ofthe Act.MastroPlasticsCorp. v N LR D, 350 U.S. 270We further find that it is unnecessary to determine whether the six em-ployees laid off on December 12, 1966, were permanently or temporarilylaid off as it is clear that such a ruling cannot affect the majority status ofthe UnionFinally,we note that the Trial Examiner, in his Remedy and Recom-mended Order,ordered the Respondent, at the option of the Union, to ex-ecute the agreed-upon contract, to expire January15, 1969 (inadvertentlymisstated,should read"January 14,1969"), or to bargain collectively withthe Union.We have concluded that it would best effectuate the policies ofRelations Board hereby orders that the Respon-dent,PureLaboratories,Inc.,Parsippany-TroyHills,New Jersey,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Local 1199,Drug and Hospital Employees Union,Retail,WholesaleandDepartmentStoreUnion,AFL-CIO,or in any other labor organization of itsemployees,by discriminating in regard to their hireand tenure of employment or in any term or condi-tion of employment because they engage in strikesor other forms of concerted activity.(b) Refusing to bargain collectively with theUnion by unilaterally announcing to its employeesand by instituting a new life insurance plan to coverthe employees in the bargaining unit,by refusing toreduce to writing and by refusing to execute a con-tract embracing terms and conditions orally agreedupon in preceding negotiations,and by withdrawingrecognition of and refusing to bargain further withthe Union as the exclusive representative of its em-ployees in the appropriate bargaining unit.(c) In any other manner refusing to bargain col-lectively in good faith concerning wages, hours, andother terms and conditions of employment with theaforesaid Union,as the exclusive representative ofall employees in the following appropriate unit:All employees employed at Respondent's Par-sippany-Troy Hills, New Jersey, plant,exclud-ingchemists,office personnel,executives,members of management, and supervisors, asdefined in the Act.(d) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights guaranteed by Section 7 of theAct, except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act:the Act to modify the Remedy and Recommended Order of the Trial Ex-aminer by ordering the Respondent to reimburse the employees, with 6percent interest per annum thereon,for the loss of any benefits whichwould have accrued to them under the contract which the Respondent un-lawfully refused to sign;and, in the event the Union requests the Respon-dent to sign the said contract,the expiration date,originally January 14,1969, shall be extended until 2 years subsequent to the date on whichRespondent signs the contractMoreover,we further provide that thereopener provision,originally effective on January 15, 1968,shall be effec-tive I year from the date on which Respondent signs the contract,and theincrease in Respondent's contribution to the local 1 199 benefit plan to 4percent originally effective January 15, 1967,shall be effective the dayRespondent signs the contract,and the increase in Respondent's contribu-tion to 4-1/2 percent originally effective October 1, 1967, shall be effective8-1/2 months after Respondent signs the contractSclidl Steel Products,Inc, 161 NLRB 939,Borg Compressed Steel Corporation,165 NLRB 394.172 NLRB No. 13 PURE LABORATORIES, INC.105(a)Offer to James Brown,Carrie Feaster, Char-lotteKhan,Geneviera Lopez,Thelma Pendarvis,and Fred Smith immediate and full reinstatement tohis or her former position,or to a substantiallyequivalent position,without prejudice to his or herseniority or other rights and privileges,and makeeach of them whole for any loss of earnings suf-fered as a result of the Respondent's refusal to rein-state them on May 1, 1967, in the manner set forthin the section entitled "The Remedy."(b)Notify any of the persons aforesaid who areentitled to immediate reinstatement under thisOrder if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended,after discharge from theArmed Forces.(c)Reimburse all employeescovered by theagreementarrived at by the parties on January 13or 16, 1967,togetherwith 6 percent interest perannum thereon,for the loss of any benefits whichwould have accrued to them under the agreementwhich the Respondent refused to execute andreduce to writing.(d) Preserve until compliance with the Board'sOrder and, upon request, make available to saidBoard or its agents, for examination and copying,all payroll records, social security payment records,timecards,personnel records and reports,and allother records required to analyze and determinethe amount of backpay due under the Order herein.(e)Upon request of aforesaid Union, signforthwith a written contract embodying the termsand conditions agreed upon by the parties onJanuary 13 or 16, 1967, and make such agreementeffective as of the date of execution thereof, withthe expiration date to be 2 years from the executionthereof,and further make the reopener provisioneffective 1 year from the date on which theRespondent signs the contract,and increase theEmployer's contribution to the Local 1199 benefitplan to 4 percent effective the day Respondentsigns the contract,and increase Respondent's con-tribution to the said plan to 4-1/2 percent effective8-1/2 months after Respondentsignsthe contract.(f)Upon request, bargain collectively with saidUnion as the exclusive bargaining representative ofthe employees in the appropriate unit,and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(g) Post at its plant in Parsippany-Troy Hills,New Jersey,copies of the attached notice marked"Appendix."3Copies of said notice,to be furnishedby the Regional Director for Region 22, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(h)Notify the Regional Director for Region 22,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership inLocal 1199, Drug and Hospital EmployeesUnion,Retail,Wholesale and DepartmentStore Union, AFL-CIO, or in any other labororganization, by discriminating against any ofour employees in anymanner inregard to theirhire and tenure of employment or any term orcondition of employment.WE WILL NOT refuse to bargain collectivelywithLocal 1199, Drug and Hospital Em-ployees Union, Retail, Wholesale and Depart-ment Store Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below, by unilaterally an-nouncing and by instituting a new life in-surance plan to cover the employees in thebargaining unit, by refusing to reduce to writ-ing and by refusing to execute a contract em-bracing terms and conditions orally agreedupon in preceding negotiations, and bywithdrawing recognition of and refusing to bar-gain with the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their rights guaran-teed by Section 7 of the Act, except to the ex-tent that any such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment, asauthorized by Section 7 of the Act.8 In the event that thisOrder is enforced by a decree of a United StatesCourt of Appeals,there shall be substitutedfor the words "a Decision andOrder" the words"a Decree of the UnitedStatesCourt of Appeals Enforc-ing an Order " 106DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL,upon requestby Local 1199, DrugandHospitalEmployeesUnion,Retail,WholesaleandDepartmentStoreUnion,AFL-CIO,sign promptly and without delay awritten contract embodying the terms and con-ditions agreed uponorally before January 20,1967, and wewillmake such agreement effec-tive as of the date of executionthereof, withthe expiration date to be 2 years from the dateof execution thereof,and further, we will makethe reopener provisionof the contracteffective1year from the date on which we sign the con-tract,and we will increase our contribution tothe Local 1199benefit planto 4 percent ef-fective the day we sign the contract, and wewillmake effective the increase in our con-tributionto thesaid planof 4-1/2 percent ef-fective 8-1/2 months after we sign the contract.WE WILL,ifno such request to sign theagreement is made bythe Union,then, uponrequest,bargain collectivelywith that Unionfor the unit described herein with respect toratesof pay,wages,hoursof work,and otherterms and conditions of employment, and, if anunderstanding is reached,embody such un-derstanding in a signed agreement.The bar-gaining unit is:All employesemployedat our Parsipan-ny-TroyHills,New Jersey, plant,exclud-ing chemists,office personnel,executives,members of management,and supervisors,as definedin the Act.WE WILL offer toJames Brown,CarrieFeaster,CharlotteKhan,Geneviera Lopez,ThelmaPendarvis,and Fred Smith immediateand full reinstatementto their former or sub-stantially equivalent positions,without preju-dice totheir seniority or other rights andprivileges,and WE WILLmake themwhole forany lossof pay suffered by them asa result ofour refusal to reinstate them at the end of theirstrike on May1, 1967.WE WILLreimburse all our employeescovered bythe agreementarrived at by theparties onJanuary 13 or 16, 1967, togetherwith 6 percent interest thereon,for the loss ofany benefitswhich would have accrued tothem under the agreementwhich we refused toreduce to writing and to execute.All our employeesare free tobecome orremain,or refrain from becoming or remaining,members ofthe above-named labor organizationor any otherlabor organization.PURE LABORATORIES, INC.(Employer)DatedBy(Representative) (Title)Note:We will notify the employees entitled toreinstatementifpresentlyserving intheArmedForces of the United States of their right to fullreinstatementupon application in accordance withthe Selective Service Act and the Universal MilitaryTrainingand ServiceAct,asamended, afterdischargefrom the Armed Forces.Thisnotice mustremain posted for 60consecu-tive days from the date of postingand must not bealtered, defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith theBoard's RegionalOffice, 16th Floor, FederalBuilding,970 BroadStreet,Newark, New Jersey 07102, Telephone645-3240.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: Thecomplaint as amended in the above consolidatedcases alleges,but the Respondent in its answerthereto denies, that the Respondent committed un-fair labor practices affecting commerce within themeaning of Sections 8(a)(1), (3), and(5) and 2(6)and (7)of the National Labor Relations Act, asamended,29 U.S.C. Sec.151,et seq.,herein calledtheAct.'The ultimateissuespresented by thepleadings and litigated at the hearing are:(1)Whether, on January 20 and 23, 1967, andthus after January 14, 1967, which was the expira-tion date of a 1-year contract between the Respon-dent and the Union covering an appropriate bar-gaining unit of the Respondent's employees, theUnion continued to be the exclusive bargainingrepresentative of these employees within the mean-ing of Section 9(a) and(b) of the Act.(2)Whether,in negotiations prior to January20, 1967, the Respondent and the Union hadreached oral agreement on the terms and condi-'The original charge inCase 22-CA-2990was filed by the Union andserved on the Respondent on January24, 1967,and an amended chargewas filed and served on June15, 1967.The charge in Case 22-CA-3112was filed by the Union and served on the Respondent on May9, 1967 Anoriginal complaint was issued and served on the Respondent in Case22-CA-2990 on May 10, 1967. On June 7,1967, the Regional Directorconsolidated the cases and issued and served on the Respondent anamended complaint in the consolidated proceedings At the opening of thehearing on June 21,1967, the General Counsel moved to amend the com-plaint further by adding an allegation based upon the amended chargewhich had been filed in the meantime in Case 22-CA-2990by the Unionand served on the Respondent on June 15,1967 1 granted the motion overthe Respondent's objection PURE LABORATORIES,INC.107tions of a new contract to become effective onJanuary 15, 1967.(3)Whetherthe Respondent refused to bargainwith the Union as the continuing exclusive bargain-ing representative of the employees in the ap-propriate unit in violation of Section 8(a)(5) and(1) of the Act :(a)By unilaterally changing the health and lifeinsurance coverage of its employees on or aboutJanuary 20, 1967;(b) By refusing on January23, 1967,to reduceto writing and execute a contractwith the Union ef-fective on January15, 1967,and embracing termsand conditions orally agreed upon in precedingnegotiations; and(c)By withdrawing its recognition of, and refus-ing to bargain further with,the Union on and afterJanuary 23, 1967.(4)Whetheremployees who went on strike onJanuary 23,1967, struckand continued to strikeuntil on or about May 1, 1967, because of an unfairlabor practice on the Respondent's part in refusingto bargain with the Union on January23, 1967, andwhether the Respondent's refusal to reinstate six ofthem on or aboutMay 1, 1967, ontheir uncondi-tional offer to return to work in their former or sub-stantially equivalent positions was therefore an un-fair labor practice within the meaning of Section8(a)(3) and(1) of the Act.Pursuant to notice a hearing was held before me,duly designatedby thechief Trial Examiner, atNewark, New Jersey, on various dates from June 21to July 18, 1967,inclusive. The General Counsel,the Respondent,and the Union appearedby coun-sel and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to in-troduce evidence bearing upon the issues.Since theclose of the hearing,Ihave received and consideredbriefs submitted by counsel for the General Coun-sel, the Respondent,and the Union.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent, Pure Laboratories, Inc., is, and hasbeenat all material times, aNew York corporationengagedat itsplant in Parsippany-Troy Hills, NewJersey, in the manufacture, sale, and distribution ofpharmaceuticalproductsandotherrelatedproducts. During 1966, a representative year, theRespondent manufactured, sold, and distributedproducts of a value of more than $50,000 at andfrom its New Jersey plant and also shipped suchproducts of a value of more than $50,000 from itsNew Jersey plant in interstate commerce directly toStates of the United States other than the State ofNew Jersey.Ifind that the Respondent is, and has been at allmaterial times,an employer engaged in commercewithin the meaningof the Act and that it will effec-tuate thepolicies of the Act for the Board to enter-tain jurisdiction in the present case.II.THE LABORORGANIZATION INVOLVEDLocal 1199, Drug and Hospital EmployeesUnion,Retail,Wholesale and Department StoreUnion, AFL-CIO, herein called the Union, is alabor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionIt isundisputed that, under a series of contractswith the Respondent from 1959 until January 14,1967, the Union was continuously recognized asthe exclusive bargaining representative of an ap-propriateunitof the Respondent's laboratory em-ployeesexcluding"executives,membersofmanagement, supervisory employees, chemists, andoffice personnel." The Respondent maintained itslaboratory in New York City until, in 1962, itmoved it to Parsippany-Troy Hills, New Jersey,where, by arrangement with the Union, it thentransferred its New York City employees with anagreedcontinuingallowance for commuting. Since1962, it has hired additional New Jersey employeesas they were needed.The last contract between the Respondent andtheUnion was executed on April 11, 1966, wasretroactively effective from January 15, 1966, andby its terms was to expire unconditionally on Janua-ry 14, 1967. Among its provisions were a validunion-security clause and provisions governingseniority rights, economic layoffs, and preferentialrehiringrights for a year. Except with the Union'sconsent,economic layoffs andpreferential rehiringswere to be effected in accordance with seniorityand, on economic layoffs formorethan 30 days,employees with more than a year of service were tobe paid a "bonus" of a week's wages and those withmore than 3 years of service a "bonus" of 2 weeks'wages. There wasalso aprovision for the paymentof "severance pay," at the rate of 1 week's pay foreach year of service, to any employee who shouldrefuse a transfer to any new plant the Respondentmight establish.On November 17, 1966, Union President LeonDavis notified the Respondent by letter addressedto it at the New Jersey laboratory that the Unionwould regard this 1966 contractas terminating onJanuary 14, 1967, its expiration date, and that itwas "ready and willing to meet and confer with youat a mutually agreeable time and place for the pur-pose ofnegotiatinga new collective-bargainingagreement."Four persons played the principal roles in thematerial events which followed thisbargainingrequest of the Union. During the entire relationship 108DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween the Respondent and the Union since 1959,George Glotzer has been the Union's vice presidentand the director of its drug division with offices inNew York City. In December 1966, and during thebeginningof 1967, EdwardBragg was his assistantand, asthe Union's areadirector of the drug divi-sion, handled the Union's contract relations andemployee grievances with the Respondent. On theRespondent's side, Cheng Ching Wang has been itspresident since he started the business in 1952, and,since 1964, Norman Jungk has been its vice pre-sident and the general manager of the New Jerseylaboratory.Wang has always maintained his officein the downtown business district of New YorkCity, where, in addition to giving attention to theRespondent'sbusiness,he also conducts the FarEast trading business of the U.S. Summit Corpora-tion, a business which takes him as its president tothe Far East at least twice a year from 7 to 12weeks at a time. Although he delegated to Jungk"all the authority" of running the laboratory's busi-ness,Wang,as he testified,is still "concerned withpolicy [but] not with details" and has retained ulti-mate "full responsibility"for the Respondent's busi-ness.During their dealings with each other since 1959,PresidentWang and Union Vice President Glotzerhad developed what both men agreed was (asdescribed by Wang) "a very good personal relation-ship"of "mutual admiration and friendship." Butboth Glotzer and Union DirectorBragg felt(rightlyorwrongly)thatManager Jungk was causingtroublesome dissension at the laboratory by at-tempting to split the old New York City group ofemployees from the newer New Jersey employeesand favoring the latter group. When Glotzer com-plained to Wang about this, the two men met atlunch in New York City on December 6, 1966, andthus began the train of events with which we areconcerned in the present case.A substantial evidentiary conflict which threadsthe entire case is whether,during conversationswhich Wang had with Glotzer and also with Braggduring December 1966 and January 1967, Wang astheRespondent's presidentorallyaccepted adefinite written union proposal to extend the expir-ing contract for 2 years, only to have ManagerJungk ignore or repudiate this agreement on Janua-ry 23,1967, and,on an asserted doubt as to theUnion's continuing majority, even to refuse torecognize and bargain further with the Union.Resolution of this conflict is, of course,essential tothe decision of this element,but not the other ele-ments, of the Respondent's alleged refusal to bar-gain as setforth in the amended complaint. Andthere are also other evidentiary conflicts on nar-rower points of varying degrees of importance, aswell as disputes as to the inferences which shouldbe drawn from uncontroverted evidence withrespect to the Union'scontinuing status as themajority representative of the employees in the bar-gaining unit.But certainbasic facts and the early course ofmaterialeventsaresubstantiallyundisputed.Moreover, they furnish a background against whichthe conflicting testimony as to the conversationsbetween Wang and the Union's officials must beviewed and appraised. Putting aside for later con-sideration this conflicting testimony as to whetherWang agreed to a written union contract proposal, Imake the following findings upon the evidence be-fore me as to the early course of the material eventsin this case.B.Events inDecember19661.Glotzer's and Wang's conversations inDecember 1966, the Union's contract-extensionproposal, and its consent to the Respondent's layoffof six unit employeesAlthough Glotzer complained to Wang aboutManager Jungk during their luncheon meeting onDecember 6, 1966, Wang turned their discussion towhat he said was the precarious financial conditionof the Respondent, and asked that the Union re-lieve the Respondent of some of its burdensomepayroll until it could sell its business, by consentingto a layoff of some of the 25 unit employees.In the December 6 conversation and in thecourse of conversations between the two men oneach of the next 3 days, Glotzer responded toWang's request by offering the Union's help inthree ways. He recommended the advice of a finan-cial consultant who had successfully reorganizedseveral other drug companies,arranged for a con-sultation,and on December 7 accompanied Wangon a visit to this man's office.He also submitted awritten union proposal to extend the expiring con-tract for 2 years and gave the Union's consent to alayoff of six of the unit employees even though thechoice of the people to be laid off conformed to theRespondent's purpose rather than to the strictseniority principle provided in the contract.As to the proposed 2-year extension of the con-tract,Glotzer toldWang on December 8 that, inview of the Respondent's financial problems, theUnion would not present substantial wage andfringe benefit demands which it had been consider-ing. Instead,he gave Wang the following writtenproposal, explaining his reasons for each of theprovisions:PROPOSALS TO MODIFY THE PURELABORATORIES CONTRACT IN VIEW OFPRESENT CONDITIONS1)Extend existing contract for a term of twoyears to expire January 14, 1969.2) The agreement is to survive any re-or-ganization,merger,sale or transfer of owner-ship or any otherchangeof ownership. PURE LABORATORIES, INC.1093)A. Upon thirty (30) days notice duringthe first year of the extended agreement,the union shall have the right to reopenthe agreement for negotiation of wages,hours and other conditions of employ-ment.B.The contract shall be re-opened effec-tive January 15, 1968 on wages, hours andworking conditions.4) The Employer's contributionto the Local1199 Benefit Plan shall be increased to 4% ef-fective January 15, 1967, and 4-1/2% effectiveOctober 1, 1967.5)Due to the Employer's economicdifficul-ties the plant intends to discontinue productionthereby requiring the lay-off of production em-ployees.It is the Employer's intention to keepinhisemploy those employees who arerequired for maintaining the plant's facilitiesand its equipment,and to reduce inventorywhile seeking a more permanent solution. Thismay result in a merger,sale, transfer of owner-ship in one form or another,or liquidation. Inview of these circumstances the employeeswho are laid-off for a period of six months shallbe entitled to severance pay, calculated on thebasis of one (1) week's pay for each year ofemployment.Glotzer's consent to the layoff of six unit em-ployees was given to Wang in the course of theirconversationsonDecember 8 and 9. In theDecember 8 meeting,which was held in Wang's of-fice and was attended by Bragg as well as byGlotzer,Wang submitteda listof employees forlayoff which had been prepared by Jungk. Had itbeen accepted,all the women employees originallyhired in NewYork Cityand still living there wouldhave been laid off despite their seniority,and onlyone New York City employee(a man)would havebeen retained.Glotzer and Bragg pointed this outtoWang as well as the fact that the retained NewYork Cityman would no longer have transportaionsince he depended on rides in a carpool with thewomen employees who would be laid off. Wangagreed to confer with Jungk about an acceptablerevision of the layoff list because of this and on thefollowing day, December 9, he telephoned Glotzera new list of six employees to be laid off. Glotzer,with Bragg listening in on the telephone extension,consented to this layoff list which,again, includedonlywomen employees despite their greaterseniority than some of the men and other em-ployees but left untouched the four New York City'Unless otherwise noted,the findings in this section as to the manner inwhich the layoffs were effected on December 12 are based upon a com-posite of consistent testimony given by Bragg,Yueh,and Union StewardCarrie Feaster.women employees with the greatest seniority. Thetransportaion problem of the lone male employeeof the original NewYork Citygroup was thussolved but the Union,in acceding to the Respon-dent's revised choice of people forlayoff,also con-sented to a departure from the contractual seniorityprinciple in that the six women employees laid offhad greater seniority than most of the employeeswho were retained.When Glotzer and Wang thus agreed upon thesix people who were to be laid off, they also agreedthat the layoffs were to be effected the followingMonday, December12.Theyfurther agreed that,at a meeting to be held at the laboratory at thattime,allthe employees in the unit were to be toldby theRespondent of the economic reasons whichcompelled the layoff,and that the Union was to bepermitted to explain its position.Glotzerat firstsuggested that Wang conduct the meeting becausethe employees"had generally a high regard" forhim. But,when Wang learned that Glotzer couldnot attend and Bragg would appear for him, Wangsaid he would not attend either but would haveJungk conduct the meeting.Glotzerobjected to thisbecause he said the employees'distrust of Jungkmight upset the Union'splan not to press theRespondent with new contract demands because oftheRespondent's financial condition.ButWangsaid he would brief Jungkvery carefullyto act judi-ciously and, upon Wang's insistence,itwas agreedthat Jungk would conduct the employees'meetingon December 12 in accordance with Wang's andGlotzer's understanding.2.The layoffson December12, Glotzer's protesttoWang as to the manner in which they werehandled byJungk,and his delegationof furtherunion action to BraggWhen Bragg went to the laboratory on the morn-ing of December 12, he was met by Lambert Yueh,Jungk's assistant,who took Bragg into Jungk's of-fice and started to go over the list of employeeswho were to be laid off.2 Bragg asked where Jungkwas and told Yueh that, before the six employeeswere laid off, they "were supposed to have a meet-ing with the workers" at which Jungk was to givethe Respondent's reasonsfor thelayoffs and Braggwas to explain theUnion'sposition.Yuehsaid thathe knew nothing of such an arrangement and that,since his instructions from Jungk were merely to layoff the six people, they would handle the layoffs inthe same way they had in the past.3 Although YuehtestifiedthatBragg seemed satisfied,IcreditBragg's testimonythat he actually told Yueh he felttheUnionwas being"double crossed." Further'Yueh's statement to Bragg,that he had received no instructions fromJungk as to any special handling of these layoffs,is consistent with Jungk'stestimony that, without going into detail,Wang had merely instructed himby telephone to tell the women to be laid off that their layoffs were foreconomic reasons, and that Jungk did not recall Wang's saying he was toact jointly with Bragg in the layoff announcement 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrediting Bragg's testimony,Ialso find that Braggdid not see or speak with Jungk during the entiremorning althoughYueh testifiedhe saw Braggspeak to Jungk for for a short time and Jungktestified that he and Bragg met briefly in the officecorridor in midmorning and at the end of the morn-ing and that Bragg toldhim the layoffarrangementsas they were being handled by Yueh were satisfac-tory.After Yueh had spoken withBraggon the latter'sarrival, he first called Union Steward Carrie Feasterinto Jungk's office and, with Bragg and Feaster withhim, separately called in each of four of the sixwomen who were to be laid off, necessarilyomitting the other two because they were not atwork that day. He told each of these women in turnthat she was being laid off or terminated because ofeconomic conditions,that he regretted that it hadto be just before Christmas, and that they wouldreceive"severance pay," a prorated vacation pay-ment,and 1 day's extra pay for Christmas.And, onthe same day, he mailed notices to all six of thewomen,enclosing the Respondent'schecks forthese amounts.4After Yueh had spoken to each of the fourwomen on December 12, Bragg askedYueh forpermission to speak to all the unit employees and,receiving permission,did hold a separate meetingwith them at lunchtime. At thismeeting,Bragg readand explained the Union's proposal to extend theexpiring contract and the employees ratified theproposal.Following thismeeting with the employees, Braggfirst telephoned Glotzer and then returned to theunion office where he reported what had happenedto Glotzer. On the same afternoon,December 12,Glotzer telephoned Wang and told him that, ac-cording to Bragg,instead of Jungk'sholding ageneralmeeting with the employees,Yueh hadcalled in the employees who were to be laid off andhad told them in the presence of Bragg they werebeing laid off with the Union's consent and thatthereafter Bragg alone had a meeting with the em-ployees at which the employees had ratified theUnion's proposal to extend the contract. Glotzersaid to Wang that Jungk's handling of the matterconfirmed Glotzer's"suspicions"and distrust ofJungk and that he hoped not too much damage hadbeen done.Wang "apologized" (as he himselftestified) and said he would check into the matter .5During this December 12 telephone conversationbetween Glotzer and Wang, there was some talkabout the Union's contract-extension proposal andGlotzer told Wang that, because of Mrs. Glotzer'sillness,Braggwould handle the Union's part in itsfurther discussion. But there is a conflict betweenGlotzer's and Wang's testimony as to the extent oftheir discussion of the Union's proposal in this con-versation.As already noted, consideration of thisconflict as part of therunningconflict in these wit-nesses' andBragg's testimony as to whether Wangeventually accepted the Union's proposal has beendeferred for later consideration.3.The petition of six, and later a seventh, of theunit employees which was originally submitted toManager Jungk on December 20, 1966Afterworking hours on the evening of December19,RobertMcCleary, an employee in the unit,placed on Manager Jungk's desk at the laboratory asealed envelope,marked"Personal"and containingthe following typed "petition" signed by six of theunit employees, including McCleary:19 December 1966PETITION TO THE MANAGEMENT OF PURELABORATORIES, INC.TO: Mr. N. K. Jungk, VicePresidentDear Mr.Jungk,We understand that Pure Labs. will soon benegotiating for a new contract with Union1199, Drug and Hospital Workers. Many em-ployees who are now in the union,do not wantto belong.We ask that when the new contract is writ-ten you will not agree to anything that willforce us or any other employee to belong tothe union in order to hold our jobs,but that weaCounsel urgedme toresolve a conflict in the testimony as to whetherYueh,in talking with the women on December 12, referred to the Respon-dent's action asa "layoff' (as both Bragg and Feaster testified)or as a "ter-mination"of the women's employment(the term Yueh testified he thoughthe used in accordance with the broad sense of Jungk's instructions and theterm which he actually used in letters to call six of the women when hemailed them theirchecks onDecember12)Counselalso disagree amongthemselves as to the significanceof Yueh's use of the term"severance pay"both in speaking with the women and in the letters he mailed to them onthe same dayCounsel apparently feel that the natureof theRespondent'saction eitheras a layoffor a termination depends upon my deciding thesematters because of a possible bearing on the composition of the bargainingunit on January 20 and 23, 1967; i e., whether the six women remainedmembers of the unit as laid off employees or whether,as terminated em-ployees,they were no longer in the unitBut, in the setting of this case,Ido not share these concerns of Counsel.Respondent's action must be regarded as a layoff under the admitted agree-ment between Glotzer and Wang The use of the term "severance pay,"although inaccurate with respect to layoffs under the lanugage of the con-tract,was also used by the Union in its proposal to extend the contract Buteven though it thus appears that the Respondent merely laid off the sixwomen,the prospect of their return to work within the reasonable, foresee-able future was negligible under the circumstances recognized by both theRespondent and the Union, and, as I hereinafter conclude,they werenotmembers of the bargaining unit on January 20 or 23, 1967"The general substance of the December 12 telephone conversation inthese respects is not disputed.Wang admitted receiving Glotzer's protestabout the way Jungk had handled the meeting with the employees.He alsotestified that he apologized and said he would check into it. He denied thatGlotzer told him of the employees'ratification of the Union's contractproposal,but I have credited Glotzer's testimony that he did so informWang PURE LABORATORIES,INC.111be free to choose for ourselves whether wewant to belong to the union or not.McCleary had not spoken to Jungk in advanceabout the substance of this petition or his intentionto prepare it. He had drafted it in longhand, how-ever,after speaking with several of the subscribingemployees;had used the Respondent's officetypewriter without securing the Respondent's per-mission to type the final copy while he was workinglate on the eveningof Sunday, December 18; andhad secured the signatures of the other five sub-scribing employees during work breaks on Monday,December 19, the date which he had typed on thepetition and which also appears in the writing ofeach subscriber alongside his particular signature.When Jungk found the petition on his desk onthe morningof December 20, he asked McCleary(whose signature was the first on the petition) whatitsmeaning was. McCleary said he had drafted itand there were other employees who felt the sameway but who were afraid to sign.He also askedJungk for his advice and Jungk replied (as Mc-Cleary testified) "that you would have to have amajority" but "he would try to find out" what hecould do about it. Jungk locked up the petition andsaid nothing about it to anyone until sometime inthe week of January16, 1967,when,according tohis testimony,he recalled having beentold by anemployee "perhaps a month or two months" beforethat of "threats made by the union," and he there-fore called the six employees together and "reas-sure[d] them that[their petition]would be heldconfidential." Then, on January 20, 1967 (a date ofsignificance in another respect,as we shall see),McCleary procured the petition from Jungk and,after getting a seventh employee to sign,returned itto Jungk.Jungk thus had in his possession the petitionbearing the signatures of six of the unit employeeson December 20, 1966, and bearing the signaturesof seven unit employees by January 20, 1967. As aresult of the six layoffs consented to by the Unionon December 12 and one other layoff the same day,the number of employees on the Respondent'spayroll for the unit had been reduced from 25 to 18by December 20, and on January 20, 1967, as wellas on January 23, 1967 (two of the critical dates inthis case),the unit payroll remained at 18.4. Jungk's letter to Glotzer on December 23, 1966,and Glotzer's and Yueh's telephone conversationon December 28, 1966On Friday, December 23, 1966 (3 days afterJungk received the employees' petition), Jungkmailed the following letterto Glotzer:This letter will serve to acknowledge receipt ofyour notification, dated November 17, 1966,of the expiration of our collective bargainingagreementwith Local 1199, Drug and HospitalEmployees Union, AFL-CIO.We are available at anytimeduring the weekof January 3 and January 9, to meet with yourrepresentatives for the purpose ofnegotiating anew contract. We further offer the use of ourconference room for the negotiations, or wewill be pleased to meet at some other place ofyour choosing in the local area.Wang had in the meantime shown Jungk theUnion's written proposal to extend the expiringcontract. Furthermore, still deferring considerationof the running conflict in Wang's and Glotzer'stestimony as to the full substance and import oftheirconversations, it appears from Glotzer'stestimony (without denial by Wang) that even afterDecember 12 and into late December when Jungkmailedhis letter, Glotzer and Wang were continu-ing theirtelephone conversations about the Union'sextension proposal although Glotzer repeated hissuggestion that Braggbe permitted to pursue thematter for the Union because he himself was con-cerned about his wife's illness.On Wednesday, December 28, Jungk told Yueh,his assistant,to telephone Glotzer and find outwhetherGlotzerhad received his letter ofDecember 23, because Jungk had forgotten to senditby certified mail requiring a return receipt. Yuehmade the telephone call the same day and Glotzerwas curt in his answer. He told Yueh he hadreceived the letter. Yueh testified that Glotzer alsosaid "he had turned over the matter to Mr. EdwardBragg... and that Edward Bragg [will] be in touchwith you, namely, Pure Laboratories in a few daysregarding the time and place of a meeting." But Ifind, upon Glotzer's testimony, that what he toldYueh was that he was "well advised that you sentthe letter, but I suggest you discuss it with Mr.Wang, and furthermore ... Ed Bragg is handlingthis."C.Wang's Oral Acceptance of the Union's ContractProposal and Further Events in 1967After Jungk had issued his bargaining invitationto the Union on December 23, 1966, withoutreferencetotheUnion'scontract-extensionproposal, President Wang of the Respondent hadanother conversation with Union RepresentativeBragg about the union proposal on January 5,1967. Whether he also spoke again with both Braggand Union Vice President Glotzer before January20 and then orally accepted the proposal is indispute. In any event, on January 20, 1967, Jungkbegan an independent course of action, which, initsundisputed outline, amounted to a deliberate,express rejection by Jungk of the Union's claim thatit still represented the employees in the bargainingunit.Thus, on January 20, after the January 14 ex-piration date of the 1966 contract, Jungk held a 112DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting of the unit employees at the laboratory andtold them they were being covered by a new in-surance plan which had been unilaterally arrangedfor them by the Respondent.On January 23, Braggand the Union's attorney appeared at the laborato-ry and asked Jungk and the Respondent's attorneyto formalize the language,and execute the terms, ofwhat they said had been Wang's acceptance of theUnion'scontract-extension proposal.But Jungkrefused,said that he doubted that the Union stillrepresented the employees in the unit,and there-fore withdrew the Respondent's recognition of theUnion as the employees'bargaining representative.As a result,9 of the 18 employees then on thepayroll in the unit went on strike on January 23,1967,andbeganpicketingthelaboratory.Although,on April 27,1967, the Union informedthe Respondent by letter that the strike was discon-tinued and requested the reinstatement of thestrikers on the following Monday, May 1, when sixof the strikers presented themselves with Bragg atthe laboratory on the latter date,the Respondent(speaking through Yueh)refused to reinstate thembecause,as he told them,they had been replaced.Within this general,admitted framework ofevents, the prime evidentiary conflict is whetherPresidentWang in the course of his conversationswith Glotzer and Bragg had orally agreed beforeJanuary 20, 1967, to accept the Union'swrittencontract-extension proposal and to execute a con-tract containing its provisions.There are also com-parativelyminor conflicts in the evidence withrespect to the events on and after January 20,which will be considered in the course of the fol-lowing detailed findings concerning these events.1.Wang's conversations with Glotzer and Braggand his agreement to the Union's contract proposaland arrangements for its executionItwillbe recalled that Glotzer's conversationswithWang about the possibility of an extension ofthe union contract began on December 6, 1966,when Wang told Glotzer of the shaky financial con-dition of the Respondent and asked that the Unionconsent to a layoff of some of the unit people. OnDecember 8, Glotzer handed Wang the Union'sspecific four-paragraph extension proposal whichhas already been set forth at length and explainedtoWang the Union's reasons for each of the ele-ments of the proposal.It is undisputed that furtherconversations with Glotzer about the proposal tookplace the following day, December 9 (when the twomen finally agreed on the layoff list), on Monday,December 12 (when Glotzer calledWang andprotested about Jungk'shandling of the layoffs),and several times in the end of December 1966during which Glotzer said Bragg would talk aboutthe matter further with Wang because Mrs. Glotzerwas ill.It is also undisputed that Wang took Braggto lunch in New York City at the Four Seas Restau-rant on January 5, 1967, and that,during theluncheon,Bragg spoke to Wang about the Union'scontract-extension proposal.Finally it is undisputedthat at least up to and including his luncheon con-versation with Bragg on January5, 1967,Wang hadnot accepted the Union's contract proposal.But there are two broad areas of dispute in theevidence as to the course of Wang's conversationswith Glotzer and Bragg.The first relates to theexact position taken by him with respect to theUnion'sextension proposal in the conversationswhich admittedly took place on and before January5, 1967.The second area of dispute is whethertherewere two additional conversations afterJanuary 5, 1967, and before January 20, 1967, inwhich Wang finally told Glotzer he accepted theUnion's extension proposal and would arrange ameeting for its execution.With respect to the first of these conflicts, Wangtestified in substance that in all his conversationswith Glotzer and Bragg,although he criticized thecontract-survivorship and reopener clauses of theUnion's proposals as obstacles to his sale of thebusiness and listened to Glotzer'sarguments infavor of these elements of the proposal, he re-peatedly told Glotzer and Bragg they would have tonegotiate with Jungk on a new contract and that hecertainlydid not agree to accept the Union'sproposal.Glotzer and Bragg,however,denied that Wangtold either of them that the Union would have tonegotiate with Jungk.On the contrary, the sub-stance of their testimony was that Wang neverreferred to the necessity of their negotiating withJungk or anyone else, but, instead,entered himselfinto a full consideration and discussion with themof the details of the Union's contract proposal (ashe had on the layoff matter)and that,although inthe conversations up to and including January 5,1967, he hesitated about accepting the contract-survivorship and the reopener provisions,his state-ments clearly encouraged Glotzer's and Bragg's be-lief that, depending upon his consultation with his"people" (whom he did not name),itwas likelythathewould accept the Union'sextensionproposal either in full or,if not in full, with only thecontract-survivorship provision excluded.In the development of his narrative to this effect,Glotzer testified that,when he gave Wang theUnion's extension proposal and explained each ofits provisions in detail during their conversation inWang's office on December 8, Wang asked him"many questions" and then said"that he thought itwas rather fair but he wasn'tcommitting him-self . . . he [had]to discuss it with his people andhe would get back to[Glotzer]and discuss it fur-ther."Again according to Glotzer's testimony, intheir telephone conversation on December 9, duringwhichGlotzer consented to the Respondent'srevised layoff list,Wang raised specific questions asto the acceptability to him of the reopener and con-tract-survivorship clauses of the Union'sproposal PURE LABORATORIES, INC.113and, after hearing Glotzer's explanations, said that,while there would "undoubtedly" be agreement on"the otheritems" in the Union's proposal and Glot-zer'sexplanations of the reopener and survivorshipclauses seemed"plausible," he still did not know"what we can do" on the latter two clauses but"would discuss it with his people" and speak withGlotzeragain.Then, during their telephone conver-sation on December 12 when Glotzer protested toWang concerning Jungk's handling of the layoffsthat day, the twomen againwent over the items intheUnion's proposal and Glotzer testified thatWangagainsingled out the reopener and the sur-vivorshipclausesbut that, after Glotzer again ex-plained the two clauses, Wang said that, while hewas "convinced that the reopener clause" was"reasonable" and "fair," the "one problem ... withhis people is the problem of the successor [the con-tract survivorship]clause," whereupon Glotzer sug-gested that, in view of his wife's illness andalthough he would continue to be "available,"Braggand Wang should "explore this one area [thesurvivorshipclause]and resolve it and then be ableto work out the final details . . . with the lawyersAlthoughGlotzer testified there were othertelephoneconversationsbetween him and Wang inlateDecember,he did not testify in detail as tothese conversationsexcept to say that he urgedWang to thrash out the survivorship clause withBragg as theonly unresolvedissueand have theparties' lawyers writeout an"extensionto the oldagreement" which,though"in legal terms," neednot "rewrite the old agreement, [but] just an exten-sion to it." Then, on January 5, 1967, according toBragg's testimony,he went to lunch with Wangand, after a lengthy conversationabout other mat-ters,Wang toldBragg that agreementon everythingbut the survivorshipclause waspossible, that "hefelt that this might be aproblem with some of hispeople,"and (after Braggattempted to persuadehim that thisshould not be so) finally said, "well,I'llhave to think about it. Let me get back to mypeople and we'll set up another luncheon date andwe'll meet and discuss it again."The second broad and more complicated conflictin the evidence as toWang's conversations with theUnion's officials was introduced by Bragg's andGlotzer's testimony concerning two additionalseparate conversationswhich they said they hadwithWang about the Union's contract-extensionproposal afterBragg'sluncheon withWang onJanuary 5.With respect to the first of these twoconversations,Bragg testifiedthat he was againtaken to lunch at thesame restaurantby Wang whotold him that, although he couldagreeto the rest oftheUnion'sproposal,the contract-survivorshipclausewasunacceptable because a prospectivepurchaser of the business had balked at "buying" aunion.According to bothBragg'sand Glotzer'stestimony, Bragg reported this to Glotzer when hegot back to the Union's office and Glotzer im-mediately telephonedWang the same afternoon.With substantial corroboration from Bragg who wason an extension during part of the conversation andwho himself spoke with Wang at the end of the call,Glotzer testified he explained toWang why hethought a purchaser of the business should regard acontinuingunion contract and its reassuranceagainst the possibility of a strike as being desirable;that, after some discussion, Wang said "You know,George, you make sense. I'm satisfied now and I tellyou now, we'll settle it, you'll have it"; that Glotzerthen suggested that, since he was leaving on his va-cation,Braggand Wang should arrange for a meet-ing with the parties' attorneys at the office of theunion attorney in New York City for the draftingand execution of the agreement; and that Glotzerthereupon turned the telephone over to Bragg.Braggtestifiedthathe thereupon took thetelephone and spoke to Wang who suggested, andthey both agreed, that, since Wang was not surethat he would be in the city, the meeting should beheld between Jungk and Bragg with the parties' at-torneys on January 20 at 120 Wall Street in the lawoffice of the Union's attorney, Harry Weinstock;and that Wang and Bragg should each make thenecessary arrangements on his side. In their initialtestimony to this effect during the General Coun-sel's case-in-chief, both Bragg and Glotzer fixed thedate of these last two conversations with Wang asJanuary 17, a Tuesday, and the last day Glotzer wasin his office before leaving on his 3-week vacation.When it was his turn to testify later in the hear-ing, however,Wang not only denied that he hadseenBraggafter their luncheon on January 5, buttestified (and was corroborated by a combinationof the testimony of T. Y. Hsiung, the restaurant'sluncheon tab, his own signed American Expresscharge, and the American Express records whichthe General Counsel subpenaed) that he had lunchon January 17 at the restaurant mentioned byBragg in his testimony, not with Bragg, but withHsiung (a representative of the Chinese Nationalistgovernment) and a second guest connected with aFormosan pharmaceutical company. This was theextent of Wang's evidence which he was asked forand gave on direct examination with respect to anyconversations he may have had with Bragg orGlotzer after January 5.On cross-examination, Wang testified that, afterJanuary 5,Braggdid telephone him for an appoint-ment, that on Wang'ssuggestiontheymade aluncheon appointment for January 18, but that "acouple of days before that," Bragg canceled this ap-pointment. He also testified on cross-examinationthat he had atelephoneconversation with Bragg onJanuary 17but was not asked, on cross-examina-tion or redirect examination and he therefore didnottestify,what the subject or substance of thistelephone conversation was. When asked whetherhe also had any telephone conversation withGlotzer, he said he did not recall. To the questionwhether in a telephone conversation with Glotzer,354-126 O-LT -73 - pt. 1 - 9 114DECISIONSOF NATIONALLABOR RELATIONS BOARDin which Bragg "participated," an appointment wasarranged "at 120 Wall Street," Wang gave theanswer that "I don't recall there was an appoint-ment made on 120 Wall Street." That this particu-lar answer in its unnaturally explicit repetition of asmuch, but still only part, of the language of coun-sel'squestion was unnecessarily and suspiciouslyguarded appeared when, to the next question putby Union's counsel as to whether an appointmentwas made for a meeting between the Union's andthe Respondent's attorneys, Wang answered simplythat, "I don't recall a meeting was proposed" andexplained that he meant, "I don't remember."However, at the conclusion of this segment of hiscross-examination, he did deny that he made anyarrangement for a meeting at which Jungk wouldbe present. But he still avoided, consciously or un-consciously, testifyingwhether in his admittedtelephone conversation with Bragg on January 17,or in a conversation with Bragg or Glotzer onJanuary 17 or at any time after January 5 but be-fore January 17, there had been any conversationof the general substance which both Bragg andGlotzer had testified was the substance of their con-versations with Wang on January 17. Although, forthemost part, his testimony which skirted thesematerial possibilities was given on cross-examina-tion, Respondent's counsel did not give him the op-portunity on direct or redirect examination of goinginto these matters and clarifying them. Instead,Wang and his counsel were apparently contentmerely to have Wang deny, with convincing cor-roboration, that he had no luncheon conversationswithBraggon January 17and to rely on this refuta-tion of the exact time element fixed by Bragg andGlotzer for the luncheon conversation as sufficientfor an inference that neither the luncheon conver-sation nor the later telephone conversation oc-curred either on or before January 17.Calledon rebuttal,Glotzerand Bragg said, insubstance, that in their original testimony,fixingJanuary 17 as the date of their last conversationswithWang,theymight have been mistaken as tothe exact date, but not as to the circumstances orsubstance of the conversations nor the fact thatthey occurred on or before the 17th, the last dayGlotzer had been in the office before leaving on hisvacation.Bragg reaffirmed his testimony that hislast face-to-face conversation with Wang took placeat a second luncheon with Wang after January 5,and testified that he did not recall having ascheduled meeting with Wang on January 18 whichhe (Bragg)had canceled. In explanation of his andGlotzer's uncertainty as to the exact date of theirlast conversations with Wang,Bragg testified thatseveral months later,on April 11, 1967, his car hadbeen stolen(a fact which he had reported to thepolice),and that his attache case, containing hisrecords of the dates on which he would otherwisehave been able to rely, had been in the car and hadnot been recovered.Glotzer and Bragg testifiedthat,in view of the loss of Bragg's records and in ajoint attempt to "reconstruct" the critical date be-fore testifying in the present case, they had as-sumed that, since Glotzer had called Wang just be-fore going on his vacation, the telephone call andBragg's luncheon with Wang earlier the same dayhad taken place on January 17, the last day Glotzerhad been in the office. Finally, Glotzer testified thathe had originally tried to leave on his vacation atthe beginningof the week only to be held in the of-fice by another matter in which he had to make alate evening appointment for Tuesday, January 17;that at the same time he had been concerned aboutsettling the Respondent's contract on what "wassupposed to be [his] last day in the office"; andthat, if his telephone conversation did not occur onTuesday, the 17th, it took place in his last few daysin the office and therefore either on the precedingday (Monday, the 16th) or the preceding Friday,the 13th.Several additional points should be noted beforeresolving the foregoing conflicting evidence as towhether Wang himself undertook and engaged innegotiations with the Union rather than refer theUnion to Jungk, and whether he eventually ac-cepted the Union's proposals and promised to haveJungk cooperate in settling the legal language andexecute the contract. As will appear in detail in thefindings in the next two sections of this Decision,Braggattempted to get Jungk to sign the contractbut Jungk refused and withdrew recognition of theUnion on January 23, with the result that 9 of the18 unit employees struck in support of the Unionand were still on strike when Glotzer returned fromhis vacation on February 6. Bragg's action was thusconsistent with his and Glotzer's version of theirlast conversations with Wang.But more significantthan this was Glotzer's testimony,andWang'sfailure to deny it in the course of his testimony, thatGlotzer telephoned Wang on February 7 when hereturned from his vacation, that he protested aboutJungk'srefusing to sign the contract-extensionproposal and charged Wang with "double crossing"the Unionon his agreementto accept the Union'sproposal, and that Wang, instead of denying that hehad agreed to accept the Union's proposal, ex-plained that he could not overrule Jungk in thematter without firing him, which he did not want todo because of the extent to which he had to dependon Jungk in running thelaboratory.In appraising the foregoing evidence concerningthe substance and extent of Wang's talks withGlotzer and Bragg in December 1966 and January1967, I have considered the demeanor of thesethreemen while they were on the witness stand,their relative apparent frankness and willingness totestify fully and thus to support and clarify theirrespective versions of the conversations, and (lastbut notleast)the probability in favor of either ofthese versions in the context of the other events inthe case. By all three of these standards, Glotzer'sand Bragg's testimony,rather than that of Wang,seem credible. For Glotzer and Bragg were ap- PURE LABORATORIES, INC.parently willing to testify, and did testify, as to alldetails which seemed to be relevant whereas, as Ihave indicated in my preceding discussion, Wangtended to restrict his testimony to an unreasonablynarrow area, giving flat denials or undeveloped af-firmative answers in response to his counsel's toofrequently leading questions, and meeting questionsof cross-examining counsel on critical points withcarefully tailored, limited answers or with pleas thathe did not remember. It is true that Glotzer andBraggwere clearly in error in originally fixingJanuary 17 as the date of their last conversationwithWang and I have considered the possible sig-nificance of this error in appraising their testimonygenerally.But, their explanation during rebuttalseemsto me to be understandable, reasonable, andcredible, and their error as to the exact day, im-material. For, Bragg had lost his records, both menclearly recalled the conversations about which theyhad testified had taken place on or just beforeJanuary 17 (the last day Glotzer was in his office),and Glotzer testified that the conversations mightactually have taken place on either January 16 or13 during the last few days when he was trying toget away from his office. On the other hand, as Ihave noted, aside from his flat statement that he didnot see Bragg after January 5, Wang did not takethe opportunity (nor did his counsel present himwith the opportunity) to testify squarely as towhether he (Wang) had any conversation withGlotzeror Bragg afterJanuary 5 but before January17,which in any respect resembled either of theconversations to which the union officials hadtestified.Finally, I believe that probability favorsGlotzer's and Bragg's version of their conversationswith Wang, i.e., that Wang as the Respondent's pres-ident and top official, having admittedly initiatedthe conversations with a plea for the Union's help,pursued the entire matter alone without attemptingto call in Jungk, not only by procuring the Union'sassent tothe layoff for which Wang had asked, butalso by considering and eventually accepting theUnion'svoluntarilyandhelpfullyprofferedproposal to extend the contract for 2 years.In sum, I credit Glotzer's and Bragg's testimonyconcerning their conversations with Wang and find,in the detail already set forth in my discussion oftheir evidence, that Wang as the president of theRespondent, having on December 8, 1966, receivedthe Union's written, detailed proposal to extend theexisting contractfor 2years beginningon January15, 1967,thereupon entered into discussions andnegotiation of this proposal with Glotzer and Braggand in a last telephone conversation with Glotzerand Braggon January 13 or 16, 1967, orally ac-Bragg testified it was January 19 and Jungk that itwas January 18'Both Bragg and Jungk testified that Braggreferred to Wang's having ar-ranged the meeting Bragg testified that hesaid themeetingwas "to get thecontract signed,workout the lingo, the legal languagewith our attorneys "Jungk testified that Bragg"said something about,concerninga new con-tract or signing of contracts or somethinghut I donot rememberthe exactwords "115cepted the proposal and promised to arrange ameeting between Bragg,Respondent'smanager,Jungk, and the parties' attorneys at the office of theUnion's attorney,HarryWeinstock, 120WallStreet, New York City for the reduction of the sub-stance of the agreement to writing and its executionin legally acceptablelanguage.2.Bragg's and Jungk's telephone conversationsand Jungk's January 20 announcement to the unitemployees of a new insurance planOn January 18 or 19, 1967,6 Bragg telephonedJungk and told Jungk that Wang had arranged forthem to meet at Attorney Weinstock's New YorkCity office on January 20 to sign a new contract.'AccordingtoBragg'stestimony,which I credit,Jungk replied thatBragg"was negotiating with thewrong guy, and if [he] wanted to get a contractsigned,[Bragg] would have to come out to PureLaboratories."8 Bragg thereupon telephoned Wein-stock, the Union's attorney, and, after changingtheir arrangement as to the time and place for theirmeeting with Jungk, again called Jungk and madean appointment to go to the laboratory at Parsip-pany on Monday, January 23 at 10 a.m.On Friday, January 20, and thus a day or so afterthey had made this appointment, Jungk telephonedBragg.Jungk told Bragg (as he testified and Braggsubstantiallyagreed in his testimony) that theRespondent "had been trying to negotiate withintheproper limits of time allotted for propernegotiations and apparently we had been unsuc-cessful inarranging a meetingwith them eventhough we had tried, and, further, we had reasona-ble good-faith doubt as to their representation, andbefore we could negotiate with the union it ap-peared to us that we had to resolve the issue ofwhether or not [the Union] truly represented thesepeople any longer."Bragg becameangry. According to Jungk, Braggsaid that "he would show us who controlled thepeople of Pure Laboratory. If he had to, he wouldbring his people in from New York, he would bringhis people up from Trenton and he would contact[a man] ... who is currently serving a prison termin jailin Pennsylvania," but that, when Jungk askedhim if this were a threat, Bragg said, "Oh, no, this isnot a threat. I am a very peaceful guy." Accordingto Bragg'stestimony, "I called him a sneaky bastardand I told him that if he wanted to fight, that's whathe is goingto get," whereupon Jungk said, "If youcome out here with any of your headshrinkers fromNew York, we will send them back." Faced withthese two versions and considering the tension of" Jungk testitiedmerelythat he said "that the plant was inParsippanyand any discussion concerningthe companyand the union should be heldin Parsippany" Except byimplication that this wasall he said,he did notdeny that he also said that Bragg had been talking"with the wrong guy"although,when asked on cross-examination whetherhe saidthis afew dayslater at the meeting at thelaboratory,he said he could not remember thensaying it 116DECISIONSOF NATIONALLABOR RELATIONS BOARDthe situation and the apparent temperaments of thetwo men, I am inclined to believe both of them andtherefore find that their exchange included remarksof the sort that both set forth in their testimony.Despite the heat of the argument, however, themeetingscheduled for January 23, 3 days later, wasnot called off and, at the end of the telephone con-versation,Braggasked Jungk to bring Mrs. CarrieFeaster, the Union's steward to the telephone.Jungk said he would have Mrs.Feaster call Bragg.Jungk summoned Mrs. Feaster and not only toldher to call Bragg but also asked her to come backand speak with Jungk after she had made thetelephone call. Mrs. Feaster thereuponcalled Braggand, in answer to his question, reassured him thatthe Union still represented the employees. Then,when she returned to Jungk, Jungk told her, as hehad toldBragg, that the Respondent had unsuccess-fully tried to negotiate with the Union at the Parsip-pany Laboratory. He added that, because of the un-certain situation due to the expiration of the unioncontract, the Respondent had decided to cover theunit employees in a new insurance program whichithad ori&nally planned only for the nonunit em-ployees, and thereby to substitute the new plan forthe one that had covered the unit employees undertheUnion's contract.' After telling this to Mrs.Feaster, Jungk called the unit employees togetherand announced to them the coverage of the new in-suranceplan.According toMrs.Feaster'stestimony, which Jungk did not deny and which Icredit, he asked the employees to let him know ifthe Union offered them anything else.With respect to the new insurance plan, Jungktestified, and I credit his testimony, that he had firstarranged with the insurance company in November1966 for coverage of the nonunit employees onJanuary 1, 1967, and that, in the week of January16, he notified the Company that the plan was alsoto become effective as to unit employees on Janua-ry 15. But as found, the unit employees were notnotified of this until the meeting held by Jungkafter his telephone call toBraggon January 20.This was the same day that employee McCleary hadJungk give him back the December 20 employees'petition to be relieved of the union-security provi-sion of any further union contract so that McClearycould get a seventh and last signature on the peti-tion.3.Jungk's refusal on January23, 1967,to executethe contract to which Wang had agreed, hiswithdrawal of recognition,and the beginning of thestrikePursuant to the appointment made by Bragg andJungk, Bragg and Weinstock, the Union's attorney,went to the Respondent's laboratory at Parsippanyon Monday morning, January 23. There they met inthe Respondent's office with Jungk, Yueh, Super-visor Sullivan, and one of the Respondent's attor-neys, John H. Dumont.In a 40-minute meeting, the men talked about theUnion's having gone over Jungk's head to Wangand the extent of the agreement, if any, whichBraggsaid they had reached with Wang. Jungk re-peatedto Braggand Weinstock the substance ofwhat he had already told Bragg in their telephoneconversation on January 18 or 19, i.e., that theRespondent had given the Union 2 weeks in Janua-ry tonegotiate(referring thereby to his letter toGlotzer on December 23 and Yueh's followuptelephone call on December 28) and that now theRespondent had a doubt as to whether the Union"truly represented [the employees] any longer"since, in the employees' petition given to him, ap-proximately 40 percent had indicated that they didnot want any part of the Union. Bragg disputed thisexpressionof doubt, saying that the Union con-tinued to represent the employees and always had,and that he was surprised at Jungk's doubt because,as the Union's representative,he (Bragg)had had ameeting justa week or so before that with Wang.When Jungk said he wanted a Board election,Braggsaid he hadno intentionof going to an elec-tion since theUnion had a clear majority. Upon At-torneyWeinstock'saskingJungkpointblankwhether hewas refusingto bargain, Dumont, theRespondent'sattorney, merely repeated their posi-tion in detailas Jungk had already set it forth.To the extent of the findings thus far made, thereis no dispute in the testimony, and the findings havebeen made for the most part on the basis of Jungk'stestimony where it was not in conflict with that ofBragg.It thus appears clear, and I find, that, onJanuary 23, Jungk withheld further recognition andrefused to bargain with the Union, asserting a doubtas totheUnion'scontinuingmajority which hebased upon the employee petition signed by sevenof the employees.But thereisa conflict in the testimony as towhether, in thismeetingon January 23, Bragg alsounequivocally claimed thatWang had alreadycompletely agreed to the Union's contract-exten-sion proposal and the execution of a new contractbased thereon. Jungk and Yueh testifiesthat Braggsaid he thought everything but the "si ccessor" or"survivorship"clausehad been settled. Yueh didtestify that either Attorney Weinstockor Bragg said"they came [to themeeting]to prepare the finalagreementof some sort," and that Jungk said "heknew of noagreement,and that the Union has notnegotiated with the company, although the com-pany has tried several times to negotiate. . . ." ButJungk testified that he did not even rememberwhetherBraggor Weinstock had said that they didnot come to negotiate a contract but only to workout language extendingthe contract. On the othersThese findings are based upon Jungk's testimony as to his conversationwith MrsFeaster atthis point PURE LABORATORIES, INC.117hand,Bragg testified,and I credit his testimony,that there was no mention of the survivorshipclause in the meeting;that he did not say the onlything not agreed upon was the successor or sur-vivorship clause;that what he did say was that "wewere here to get the contract signed and work outthe legal language";and that Jungk,expressing hisdoubt as to the Union'smajority,said that "heknew nothing about any contract and he wasn'tgoing to sign any contract."Accordingly, I findupon this last credited testimony of Bragg and uponmy findings heretofore made as to Bragg's andGlotzer's conversations with Wang,not only that onJanuary 23,1967, Jungk withdrew recognition andrefused to bargain or negotiate with the Union onan asserted doubt of its continuing majority, butthat he also refused to draft and sign a contract em-bracing the Union's contract-extension proposal inaccordance with Wang's previous agreement.When Jungk had thus made clear his withdrawalof recognition,his refusal to execute the contractpreviously agreed to by President Wang,and, in-deed,his refusal to bargain at all, Bragg told himthere would be a strike and, going into the corridorand finding the door to the plant locked,motionedand screamed to the employees through the glasswindow in the door,"We have a strike,tell the peo-ple to come out." 10 Attorney Weinstock took Braggout of the building and nine employees"followedthem,were informed of Jungk's action,and began astrikewhich,as will be seen,lasted untilMay 1,1967.4.Events sinceJanuary 23,1967, including theRespondent's refusal to reinstate strikers on May 1,1967The strikersbegan picketingon January 23,1967, and,on January24, the Union filed itcharges of refusal to bargain in the present case. OnJanuary 25,the Respondentfiledwiththe Board'sRegionalDirectora charge thatthe Union's picket-ing was an unfairlaborpractice within the meaningof Section 8(b)(7) of the Act, and alsoa petitionfor an investigation and certificationof representa-tivesunderSection 9.The RegionalDirectorrefused toissue a complainton theRespondent'scharge andon May 5, 1967, the General Counselaffirmed theRegional Director's action.On May 5,1967, theRegionalDirectoralso dismissed theRespondent's representation petitionin view of hisdecision,upon investigation,to issue acomplaintupon the Union's refusal-to-bargain charges in thepresent case.By letter dated April 27, 1967, the Unionnotified the Respondent that the employees would,stop picketing and return to work on Mondaymorning,May 1, and asked for the reinstatement ofthestrikersand the employees laid off inDecember. On Monday morning, May 1, Bragg ac-companied six of the strikers to the laboratory and,presentingthem to Lambert Yueh, Jungk'sassistant,who came out of the laboratory to meetthem, Bragg told Yueh that the six employees werethere to go back to work. Yueh said toBragg andthe six strikers that they had been replaced, thatthere were no openings, but that "the companywould be very happy to make a note of their desireto return back to work." The six strikers whom theRespondent thereby refused to reinstate wereJames Brown, Carrie Feaster, Charlotte Khan,Geneviera Lopez, Thelma Pendarvis, and FredSmith.D. The Union's Status as Exclusive BargainingRepresentative on January 20 and 23,1967,andJungk's Asserted DoubtIt has been found in the preceding sections of thisDecision that the Respondent, acting throughJungk,first announced its unilateral arrangement ofa new insurance plan for the unit employees onJanuary 20, 1967, and then, on January 23, 1967,refused to honor President Wang's agreement totheUnion'scontract-extensionproposal,andwithdrew recognition of the Union as the exclusivebargaining representative of the employees in thebargaining unit.These are the acts of the Respon-dent which, according to the complaint, constitutedan illegal refusalby theRespondent to bargain withthe Union, and January 20 and 23, 1967, are there-fore the critical dates for determining the Union'sstatus as exclusive bargaining representative underSection 9 of the Act and the Respondent's obliga-tion to bargain with it under Section 8(a)(5).There is no dispute, and I find, that the produc-tion and maintenance unit as generally describedand covered in the Respondent's and the Union's1966 contract was, and is,an appropriate unit forthe purposes of collective bargaining within themeaningof Section 9(a) of the Act. The parties dis-agree,however,as to whether the six employeeslaid off with the Union's consent on December 12,1966, thereafter remained"employees"in the unitand were still in the unit on January20, 1967. TheGeneral Counsel and the Union contend that theyremained in the unit and, if necessary, their ap-parent continuing union allegianceshould be10 Several of the employees testified,but Yueh and Jungk denied,that, inan apparent attempt to prevent Bragg from reaching the employees thatmorning,the doors to the plant had been locked and taped from the inside.The affirmative evidence, though detailed,leaves a question in my mind asto whether the Respondent had taped the doors and, if so, the manner inwhich they were taped.Imake no finding as to whether the Respondenthad made such an attempt to isolate the employees.It is not alleged in thecomplaint as an unfairlabor practice and it isnot an essential element indeterminingwhether the Respondent had refusedto bargainwith theUnion in violation of Section 8(a)(5) of the Act.11 James Brown,Carrie Feaster, Ramon Galban, CharlotteKhan,JosephKruger,Geneviera Lopez, Thelma Pendarvis, Sam Randolph, and FredSmith. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDrespected in determining the Union'smajority onJanuary 20. But I agree with the Respondent thatthey should no longer be regarded as members ofthe unit. For, in spite of the contractual provisionextending recall rights to laid-off employees for ayear, the December 12 layoffs presented a situationwhich was given special treatment by the parties.The prospect of these six employees' return to workwithin the reasonable, foreseeable future wasnegligible under the circumstances recognized byboth the Respondent and the Union. Accordingly, Iconclude that these 6 employees did not continueasmembers of the bargaining unit after theirDecember 12 layoff and that, with their exclusionand the exclusion of another employee laid off onthe same day,the bargaining unit on the criticaldates of January 20 and 23, 1967, consisted only ofthe 18 employees then on the Respondent's activepayroll forthe unit.Despite this reduction of the size of the unit from25 to 18 after December 12, the Respondent didnot then dispute the Union's status as majority andexclusivebargaining representative of the em-ployees in the unit. On the contrary, the Respon-dent continued to deal with the Union as suchrepresentative,as was shownboth byJungk's osten-sible bargainingoverture to Glotzer toward a newcontract on December 23, 1966, and Wang's con-tinuingconversationswithGlotzer and Bragg.Furthermore,unlessthe evidence rebuts it, theUnion's recognized and continuing majority is to bepresumed even after the expiration of the 1966contract on January 14 and up to and includingJanuary 23, 1967.12There are therefore two questions presented inthis case with respect to the Union's continuingrepresentative status and the Respondent's continu-ing obligation to bargain with it as such representa-tive.One is whether the evidence rebuts the normalpresumption of a continuance of the Union'smajority.And the other is whether, regardless ofthe actual situation,Jungk as the Respondent'srepresentative had a reasonable and honest doubtof the Union's majority on January 20 and 23,1967. While the two questions are related, they arenot necessarily the same,13 and they will thereforebe dealt with separately in the light of the evidencein the present case.1.The Union's statuson January 20 and 23, 1967The General Counsel and the Union rely in parton the rebuttable presumptioninfavor of the"Sheridan Creations,Inc., 148 NLRB 1503, 1505 (even absent anoriginating certification,there is a "presumption of a continued majoritystatus that flows from [an employer's] recognition of the Union as majorityrepresentative"in earlier contracts the last of which hasjust expired or isabout to expire).For other basic decisions recognizing and discussing thisrebuttable presumption"in the interest of industrial stability"in cases ofincumbent certified unions which have since had long-term contractualrelations with employers,seeCelanese Corporation of America,95 NLRBUnion's continuingmajority. But they contend, notonly that the evidence in the case does not rebutthe presumption, but that it affirmatively proves theUnion's continuingmajority on the criticaldates inJanuary 1967.That the evidence does not negate the presump-tion seems clear. For the fact that only 7 of the 18unit employees had signed the petition objecting toa union-security clause in any new contract withthe Union certainly does not show that a majorityof the employees in the unit no longer wanted to berepresented by, the Union. Nor does the fact thatonly nine or exactly half of the unit employees,werewilling to take the ultimate step of striking in sup-port of the Union as their bargaining agent.As to the affirmative proof of the Union'smajori-ty on January 20 and 23, 1967, the General Coun-sel and the Union rely on the fact that nine of theemployees did go on strike, and also on what theGeneral Counsel and the Union contend was proofthat a substantial majority of the unit employeescontinued to be current in their dues payments asshown by the Union's records of such payments andthe explanation of the entries in these records givenby Edward Aysh, the Union's treasurer. CreditingAysh's testimony and accepting the entries on theUnion's records as Aysh explained them, I makethe following findings.The Union's practice is not to regard a memberas beingdelinquent in the payment of monthly duesuntil after the 20th of the month. Even then, a 10-day notice warning a member of possible expulsionisnot sent to the member unless his delinquencyhas continued for 3 months. Late dues payments bymembers are therefore not uncommon. Nor aredues payments for several months at a time. In viewof this lenient, regular practice and the large mem-bership of the Union which presents a handlingproblem (about 6,000 in the drug division andabout 22,000 in the hospital division, according toAysh), dues payments received by mail often accu-mulate in the officeuntilthey can be posted on themembers' account cards where the dates of postingappear rather than the dates of receipt.Inappraising the evidence which could con-ceivably give some indication of whether a majorityof the unit employees still wanted, or no longerwanted, the Union to represent them, I have con-sidered not only the number and identity of thosewho signed the petition against the union-securityclause and the number and identity of those whowent on strike, but also the dues-paying status of all18 of the unit employees on January 20 and 23,1967, as shown by the Union's records and ex-664, 671-675 (presumption not rebutted but good-faith doubt by employerheld a defense to refusal to bargain charge),Laystroin Mfg. Co.,151 NLRB1482, set aside359 F.2d 799 (C A 7) (courtrecognized presumption but,contrary to Board,found a bonafide doubt on the part of the employer),UnitedStatesGypsum Company,157 NLRB 652, 654-656. See also RayBrooks vNLRB , 348 U S 9613 See theCelanesecase, supra, 95 NLRB at 671, and othercases cited inthe preceding fn. PURE LABORATORIES, INC.119plained by Aysh. The relevantfindingsfall intoseveral categories.By January 20, 1967, 6 of the 18 unit employeeshad given clear indication of dissatisfaction withrepresentation by the Unionbothby signing thepetition for relief from continuance of the union-security clauseandby either not having joined theUnion14 or having discontinued payment of uniondues.15On the other hand, by January 23, 1967,nine of the unit employees gave equally clear indi-cation of their continuing support of the Union astheir bargaining representative either by the cur-rency of their dues paymentsandtheirengaging inthe strike'16 or bytheir engagingin the January 23strike even though they were at least a monthdelinquent in their dues payments.17 Of the remain-ing three unit employees (whose indications of sup-port or rejection of the Union are therefore criticalon the question of the Union's majority), I find thaton January 23, 1967, only one could be said tohave indicated his rejection of the Union by hissignaturetotheantiunion-securitypetition,(although his January dues payment was posted onJanuary 25)i8 while sufficient indication of the con-tinuing union supportof the other two (althoughthey did not strike) is provided by the posting oftheir January 1967 dues payments on January 2019and 23, 1967,20 respectively. In sum, upon theevidence of the foregoing indications of the in-dividual unit employees'continued support or re-jection of the Union, I have concluded that on bothJanuary 20 and 23, 1967-the evidence seems tome to be equally valid for both these dates-theUnion continued to be the choice of 11 of the 18unitemployees as their exclusive bargainingrepresentative.Consequently, in agreement with the GeneralCounsel and the Union, I find not only that the pre-sumption of the Union's continuing majority onboth January20 and 23, 1967, was not rebutted,but that the preponderance of the evidence affirma-tively establishes that majority on both January 20and 23, 1967.2. Jungk's asserted doubt of the Union's majorityAs noted,inhistelephone conversation withBraggon January 20 and againin hismeeting withBragg andAttorneyWeinstock on January 23,1967, Jungk told them that he doubted that theUnion still represented a majority of the employeesin his bargaining unit.According to his testimony,his doubt was based upon the fact that employeeMcCleary had given him the petition objecting to acontinuance of the Union's security clause whichhad been signed by seven or "40 percent" of theemployees in the unit. Yet, as McCleary testified,Jungk told him when he first received the petitionon December 20, 1966, that for the petition to besignificant "You would have to have a majority."Furthermore, although in possession of the petitionwith theoriginalsix signatures, Jungk not only tookno step to inform the Union of his "doubt" untilJanuary 20, 1967, but, in the meantime, actuallytold Glotzerin hisletter of December 23 that hewas ready and willing to negotiate on a new con-tract during the first week of January 1967. Thus,in addition to the obvious fact that even with theseventhsignatureobtained on January 20, 1967,the petition still fell short of a dissident majority, itseems equally clear from Jungk's conduct that henever had such a reasonable or honest doubt of theUnion's majority as would even in his own opinionhave justified his withdrawal of the Respondent'srecognition of the Union on January 23, 1967.Accordingly, I conclude that on January 20 and23, 1967, the Union not only continued torepresent the employees in the appropriate contrac-tualbargaining unit,but that Jungk's and theRespondent's professed doubt as to the Union'scontinuingmajority was not asserted in good faithand that the Respondent's refusal to bargain was anunfair labor practice within themeaningof Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWUpon my foregoing findings and my discussion ofthe evidence, I conclude that:(1)At all material times since 1959, includingJanuary 20 and 23, 1967, the Union has been, andis, the exclusive bargaining representative of all em-ployees in the following appropriate unit for pur-poses of collective bargaining within the meaning ofSection (a) and (b) of the Act:All employees employed at Respondent's Par-sippany-Troy Hills, New Jersey, plant exceptexecutives,members of management, super-visory employees, chemists, and office person-nel.(2)The Respondent, acting through Vice Pres-ident and Manager Norman Jungk, refused to bar-gain collectively with the Union as such exclusivebargaining representative and thereby committedunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act:"Judith Riegel.15 JosephMcCleary (whose last payment was on August12, 1966, forAugust dues),Barry McKinnon(whose last payment was an advance pay-ment on November 1, 1966, for dues through December),and Joan Erbs,Richard Maier,and Michael Sorma(whose last payments in December1966 paid their dues through that month).18 James Brown,Carrie Feaster,Ramon Galban,Joseph Krueger, Char-lotte Khan,Geneviera Lopez,and Thelma Pendarvis.Except for Galban,the dues payments of these employees were posted on their records on orbefore January20, 1967 Galban's January dues payment was posted onJanuary23, 19671° Sam Randolph(lastpayment posted on December 8, 1966, forNovember 1966 dues)and Fred Smith(last payment made on October 20,1966, for October dues)Irving Tonkin"John Welz.20William Kruyd. 120DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) By unilaterally announcing to the employees,and instituting,a new life insurance plan to coverthe employees in the bargaining unit on January 20,1967.(b) By refusing on January 23, 1967, to reduceto writing and execute a contract with the Union ef-fective On January 15, 1967, and embracing termsand conditions orally agreed upon in precedingnegotiationsbyRespondent'sPresidentChengChing Wang on January 13 or 16, 1967.(c) By withdrawing its recognition of, and refus-ing to bargain further with, the Union as the exclu-sive bargaining representative of its employees in.the appropriate bargaining unit.(3) The strike of the Respondent's employeeswhich began on January 23, 1967, was caused andprolonged by the Respondent's unfair labor prac-tice in unlawfully refusing to bargain with theUnion on and after January 23, 1967.(4) By refusing to reinstate strikers JamesBrown, Carrie Feaster, Charlotte Khan, GenevieraLopez, Thelma Pendarvis, and Fred Smith on theirunconditional application for reinstatement on May1,1967, the Respondent discriminatedagainstthese employees in regard to their hire and tenureof employment because of their participation in theunfair labor practice strike and to discourage theirmembership in and support of the Union, andthereby committed unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act.(5) The Respondent's aforesaid unfair laborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1), (3), and (5) of the Act, I will recom-mend that it cease and desist therefrom and takecertain. affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent committedunfair labor practices by discriminatorily refusingto reinstate strikers James Brown, Carrie Feaster,Charlotte Khan, Geneviera Lopez, Thelma Pendar-vis, and Fred Smith on May 1, 1967, I will recom-mend that the Respondent offer each of them im-mediate and full reinstatement to his or her formeror a substantially equivalent position without preju-dice to his or her seniority or other rights andprivileges, and make each of them whole for anyloss of earnings suffered by reason of the Respon-dent's discrimination against himor her by paymentto each of them of a sum of money equal to thatwhich he or she would have earned from May 1,1967, to the date of the Respondent's offer of rein-statement,less his or her net earnings during saidperiod. The backpayin the casesof each of themshall be computed in accordance with the formulastated in F.W. Woolworth Company,90 NLRB 289.Furthermore, it will be recommended that theRespondent pay interest on the backpay due toeach of these employees,such interest to be com-puted at the rate of 6 percent per annum and, usingtheWoolworthformula, to accrue commencing withthe last day of each calendar quarter of thebackpay period on the amount due and owing foreach quarterly period.Isis Plumbing & Heating Co.,138 NLRB 716.It has alsobeen found that the Respondent com-mitted unfair labor practices by generally refusingto bargainwith the Union on January 20 and 23,1967, and by refusing to reduce to writing and ex-ecute an agreement based upon a written proposalof the Union previously accepted by the Respon-dent.The agreement thus repudiated by theRespondent provided for an extension of theparties' 1966 contract, was complete and intelligi-ble, and is in evidence as General Counsel's Exhibit3. It made provision, however, for the reopening ofthe extended contract on wages, hours, and termsand conditions of employment on January 15,1968. To remedy the Respondent's unfair laborpractice in refusing to bargain, and to effectuatethe policies of the Act, I shall recommend that, atthe option of the Union exercised by it by notice inwriting served on the Respondent and the Board'sRegionalDirector for Region 22 within 20 daysafter the service on the parties of this Decision,'theRespondent shall either (1) execute and deliver tothe Union as its binding agreement to expire onJanuary 15, 1969, a copy of General Counsel's Ex-hibit 3, or (2) bargain collectively with the Unionas to the terms and conditions of a new contract. Ishall also recommend that the Respondent shallthereafter, upon the Union's request and in com-pliance with its statutory obligation, bargain collec-tivelywith the Union as the exclusive bargainingrepresentative of all employees in the appropriateunit and embody in signed agreements all un-derstandings reached.[RecommendedOrder omitted from publica-tion. ]